

115 SRES 339 ATS: Designating November 2017 as “National Runaway Prevention Month”.
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 339IN THE SENATE OF THE UNITED STATESNovember 16, 2017Ms. Duckworth (for herself, Mr. Hatch, Mrs. Murray, Ms. Collins, Mr. Leahy, and Mr. Reed) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating November 2017 as National Runaway Prevention Month.
	
 Whereas the prevalence of runaway youth and homelessness among youth is staggering, with studies suggesting that every year, between 1,600,000 and 2,800,000 youth live on the streets of the United States;
 Whereas runaway youth most often are youth who have been expelled from their homes by their families, have experienced abuse and trauma, are involved in the foster care system, are too poor to secure their own basic needs, and may be ineligible or unable to access medical or mental health resources;
 Whereas youth who run away are at an increased risk for exploitation and exposure to criminal networks, such as domestic sex trafficking;
 Whereas youth who run away are more likely to be recruited or coerced into participating in criminal acts, such as gangs and illegal substance abuse, that lead to a higher likelihood of involvement in the criminal justice system;
 Whereas preventing youth from running away from home or from foster care and supporting youth in high-risk situations is a family, community, and national responsibility;
 Whereas the future well-being of the Nation is dependent on the value placed on youth and the opportunities provided for youth to acquire the knowledge, skills, and abilities necessary to help youth successfully develop into safe, healthy, and productive adults;
 Whereas effective programs supporting runaway youth and assisting youth and their families in providing safe and stable homes succeed because of partnerships created among families, youth-based advocacy organizations, community-based human service agencies, law enforcement, schools, faith-based organizations, and businesses; and
 Whereas the National Network for Youth and National Runaway Safeline are cosponsoring National Runaway Prevention Month in November to increase public awareness of the issues facing runaway and homeless youth and to educate the public about solutions and the role the public can play in ending youth homelessness: Now, therefore, be it
	
 That the Senate— (1)designates November 2017 as National Runaway Prevention Month; and
 (2)recognizes and supports the goals and ideals of National Runaway Prevention Month.